      Case 2:19-cv-06301-AB-KS Document 117 Filed 12/07/20 Page 1 of 2 Page ID #:3832




  1     JEAN-PAUL CIARDULLO, CA Bar No. 284170
          jciardullo@foley.com
  2     FOLEY & LARDNER LLP
        555 South Flower Street, Suite 3300
  3     Los Angeles, CA 90071
        Telephone: 213-972-4500
  4     Facsimile: 213-486-0065
  5     ELEY O. THOMPSON (pro hac vice)
          ethompson@foley.com
  6     FOLEY & LARDNER LLP
        321 N. Clark Street, Suite 2800
  7     Chicago, IL 60654-5313
        Telephone: 312-832-4359
  8     Facsimile: 312-83204700
  9     RUBEN J. RODRIGUES (pro hac vice)
           rrodrigues@foley.com
 10     LUCAS I. SILVA (pro hac vice)
           lsilva@foley.com
 11     JOHN W. CUSTER (pro hac vice)
           jcuster@foley.com
 12     FOLEY & LARDNER LLP
        111 Huntington Avenue, Suite 2500
 13     Boston, MA 02199-7610
        Telephone: (617) 342-4000
 14     Facsimile: (617) 342-4001
 15     Attorneys for Plaintiff
 16     Philips North America LLC

 17
                               UNITED STATES DISTRICT COURT

 18
                             CENTRAL DISTRICT OF CALIFORNIA

 19
                                         WESTERN DIVISION

 20
                                                 Case No. 2:19-cv-06301-AB-KS
 21         Philips North America LLC,
                           Plaintiff,            NOTICE OF ERRATA
 22
                                                 REGARDING DKT. 116
 23                vs.                           (UPDATED BRIEF
                                                 ATTACHED)
 24
            Garmin International, Inc.
 25         Garmin USA, Inc. and Garmin Ltd.,
 26                        Defendants.
 27

 28



4844-3090-9140.1
     Case 2:19-cv-06301-AB-KS Document 117 Filed 12/07/20 Page 2 of 2 Page ID #:3833



 1          Following discussion with counsel for Defendants concerning their prior art election in
 2    this case, Plaintiff Philips North America LLC hereby attaches a replacement version of its
 3    Reply brief at Dkt. 116 that is the same as the originally filed document except that it changes
 4    the sentence at page 6, lines 13-15 to now read: “As an initial matter, Philips notes that Garmin
 5    has asserted the Marathon Man reference against the ’377 Patent and the ’007 but not the ’233
 6    or ’542 Patents.”
 7

 8          Please use the attached replacement version rather than the document at Dkt. 116.
 9

10

11          DATED: December 7, 2020              FOLEY & LARDNER LLP
12                                               /s/ Jean-Paul Ciardullo
13                                               Jean-Paul Ciardullo
                                                 Eley O. Thompson
14                                               Ruben J. Rodrigues
15                                               Lucas I. Silva
                                                 John W. Custer
16                                               Attorneys for Philips North America, LLC
17

18

19

20

21

22

23

24

25

26

27

28


                                                     1                                             ERRATA
                                                                              CASE NO. 2:19-cv-06301-AB-KS
